Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
A thorough search was conducted including non-patent literature and no prior art taken individually or in any combination, teach, inter alia, the combination of elements as recited in the independent claims, 1-26, specifically the second limitation: “a machine learning module configured to receive an enriched analytics event and generate one or more prediction models to indicate a probability of success of a bidding prediction for the enriched analytics event, wherein the machine learning module comprises a scheduler configured for creating and updating model data sets for use in generating the one or more prediction models, wherein the model data sets are stored in a data warehouse associated with the machine learning module in advance of generating the one or more prediction models, and wherein the scheduler periodically updates the model data sets in advance of generating subsequent prediction models” The dependent claims are also allowed.

Allowable Subject Matter
Claims 1-26 are allowed. The prior art references most closely resembling the Applicant’s claimed invention are Ray et al. (202020288215), Subramanya et al. (20190043081) and Dhondse et al. (20180189866). As per the independent claims 1 and 13 the prior art of record Ray discloses a digital advertising system, comprising:

an analytics module configured to receive and analyze client attributes associated with a website visitor and a requested website to define an analytics event therefrom, wherein the analytics module comprises an enrichment platform for formatting and augmenting data and is further configured to ingest and enrich data within the analytics event (par 75, 109);
an optimization module configured for receiving the one or more candidate configs and applying weights and additional features to select a config from the one or more candidate configs and generate a plurality of optimized scripts using the selected config (par 16, 159); and
a deployment module configured for receiving the plurality of optimized scripts and deliver a selected script of the plurality of optimized scripts to the website visitor (par 16, 159).
Subramanya discloses:
a management platform comprising a configuration module for receiving the bidding prediction and generating one or more candidate configs based upon the bidding prediction and pre-selected features of an advertisement (par 43).
The combination of Ray and Subramanya does not teach:
a machine learning module configured to receive an enriched analytics event and generate one or more prediction models to indicate a probability of success of a bidding prediction for the enriched analytics event, wherein the machine learning module comprises a scheduler configured for creating and updating model data sets for use in 
These uniquely distinct features render claims 1-26 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALVIN L BROWN/Primary Examiner, Art Unit 3621